Title: To James Madison from Willis Alston, 5 November 1811 (Abstract)
From: Alston, Willis
To: Madison, James


5 November 1811, “Representative Chamber.” States that while he was in Petersburg, the collector, Dr. Shore, died, and that he was applied to by almost everyone to recommend Shore’s son, Thomas Shore, as his replacement. The son had been conducting the business of the place for four years during his father’s indisposition. “Coln. Goodwin this moment informed me that he had just received a letter from a respectable merchant of Petersburg stating that a petition would be forward[ed] signed by almost every ship owner and Merchant in favor of the appointment.” Recommends Shore as “well qualified” for the office.
